Citation Nr: 1124970	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as bronchial pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth or Puerto Rico.  This claim was previously remanded by the Board in September 2010 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in San Juan, Puerto Rico in February 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic bronchitis did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in December 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in December 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a respiratory disorder.  Specifically, the Veteran has argued that he suffered from respiratory symptomatology during active military service and that he has suffered from chronic symptomatology of this disorder since his separation from active duty.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed chronic bronchitis did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that he did suffer from respiratory symptomatology during active military service.  During his March 1958 preinduction examination, the Veteran was noted to have a history of sinus trouble as well as contact with a tuberculosis infected sister.  However, evaluation of the  lungs and chest was deemed to be normal at this time.  According to a September 1959 record, the Veteran was found to be suffering from the common cold.  A February 1960 record also assigned a diagnosis of acute undifferentiated respiratory disease.  A chest X-ray at this time was interpreted to be normal.  There is also evidence of intermittent treatment for influenza and flu-like syndrome on a number of occasions during active military service.  Evaluation of the Veteran's lungs and chest was again deemed to be normal during his June 1960 separation examination.  However, the Veteran did report having, or having had in the past, chronic or frequent colds, shortness of breath, pain or pressure in the chest, and a chronic cough.  Therefore, while there is certainly evidence of in-service symptomatology, it is not clear whether this was related to any chronic underlying disability.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

According to a September 1963 Army Reserve examination, the Veteran's lungs and chest were found to be normal upon evaluation.  It was noted that the Veteran had a history of chronic colds, but no other respiratory disorder was diagnosed at this time.  The next medical evidence of a respiratory condition is a February 2010 list of medical history from the Veteran's private physician.  According to this document, the Veteran was admitted on two separate occasions in 1999 for bronchopneumonia.  It is noted that the Veteran suffered from bronchopneumonia/bronchitis by history.  It was also noted that the Veteran was treated for bronchitis in March 2006 and October 2008 and that he was treated for an upper respiratory tract infection in August 2002, August 2004 and October 2006.  The Veteran was also noted to be suffering from allergic rhinitis.  

An August 2007 pulmonary function test revealed that the Veteran did in fact suffer from a moderate restrictive abnormality.  A September 2007 private treatment record also indicates that the Veteran reported suffering from a dry cough during the year since 1960.  The Veteran was again seen with a dry cough and complaints of tightness in the chest in October 2008 and a pulmonary function test performed at this time again found evidence of a moderate restrictive abnormality.  None of these records linked the Veteran's current disabilities to his active military service.  

In light of the in-service respiratory symptomatology suffered by the Veteran, he was scheduled for a VA respiratory examination in December 2010.  During this examination, the Veteran reported being hospitalized for 13 days during active military service with pneumonia and suffering from monthly episodes of the cold since this time.  The Veteran also reported smoking for one to two years when he was 18 years of age and he indicated that he worked in an environment where smoking was allowed.  Pulmonary examination revealed no evidence of abnormal breath sounds and a chest X-ray revealed no significant acute cardiopulmonary abnormalities.  Pulmonary function testing revealed essentially normal spirometry with moderate air trapping.  There was normal oxygenation and pulse oxymetry at room air was 97 percent.  The examiner diagnosed the Veteran with chronic bronchitis and concluded that it was less likely than not that this condition manifested during, or as a result of, active military service.  The examiner discussed in detail the Veteran's in-service symptomatology and considered the Veteran's testimony of chronic symptomatology.  However, the examiner explained that chronic bronchitis is defined clinically as a cough with sputum expectoration for at least three months during a period of two consecutive years in a patient without other explanations for cough.  In the present case, service treatment records revealed treatment for tonsillitis in 1959, influenza shortly thereafter, and acute undifferentiated respiratory disease in 1960.  The examiner was of the opinion that there were no further medical evaluations describing signs and symptoms that suggested that the Veteran had chronic bronchitis during his military service and that these specific episodes alone are not known to cause chronic bronchitis.  The examiner did not suggest that the Veteran suffered from any respiratory condition in addition to chronic bronchitis that may be related to military service.  

Having considered all of the above evidence, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's current respiratory disorders did not manifest during, or as a result of, active military service.  While there is certainly in-service evidence of respiratory symptomatology, the December 2010 VA examiner explained that this type and frequency of symptomatology is not representative of a chronic disorder such as the Veteran's currently diagnosed chronic bronchitis.  The record contains no other competent opinion relating the Veteran's current disability to military service.  In addition, while the Veteran has reported chronic symptomatology since his separation from active duty, the record contains no medical evidence of treatment for a respiratory condition following the Veteran's separation from service until a reference to 1999 in a February 2010 list of medical history.  Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a respiratory disorder.  

In making the above determination, the Board has considered the lay evidence of record.  In an April 2008 statement, the Veteran indicated that his respiratory disorder started during military service and that it continued to the present.  The Veteran reiterated this assertion in his January 2009 appeal to the Board, also noting that he sought private treatment for these symptoms following his separation from active duty.  However, he indicated that these physicians had either closed their practice or retired.  The Veteran also testified in a February 2010 hearing, stating that he suffered from chronic symptomatology since his separation from active duty.  The Veteran reported getting the flu on four occasions in 2004.  He also indicated that the condition would come back when he was exposed to a change in climate.  He also testified to waking up in the mornings with coughing, congestion and shortness of breath.  

While the Board has considered the above testimony, it does not demonstrate entitlement to service connection in this case.  The Board notes that the Veteran is certainly competent to offer testimony regarding the history of his symptomatology.  However, in the present case, the Veteran has testified to symptomatology that changes with the climate, coughing or shortness of breath in the mornings, and being diagnosed with the flu on numerous occasions.  While the Board is sympathetic to the Veteran's symptomatology, the record does not demonstrate that the Veteran has the necessary training or expertise to link this type of symptomatology to his currently diagnosed chronic bronchitis.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The December 2010 VA examiner, however, who specifically noted that the Veteran's testimony regarding chronic symptomatology was taken into account, indicated that the type of symptomatology exhibited by the Veteran during military service was not known to lead to chronic bronchitis.  

The Board has also considered a statement prepared by the Veteran's wife in February 2010.  According to her, the Veteran returned from service in poorer health and he continued with bronchial pulmonary problems.  It was noted that these often required medical treatment.  However, for many of the same reasons noted in the preceding paragraph, this statement does not demonstrate that the Veteran's current respiratory and chronic respiratory condition is related to varying symptomatology experienced over the years.  The December 2010 VA examiner noted that a diagnosis of chronic bronchitis specifically requires a chronic cough with sputum expectoration for at least three months during a period of two consecutive years.  The statement from the Veteran's wife of respiratory symptoms that "often" required medical services fails to demonstrate that the Veteran in fact suffered from chronic bronchitis in the past as a result of his active military service.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a respiratory disorder must be denied.


ORDER

Entitlement to service connection for a respiratory disorder, claimed as bronchial pneumonia, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


